Citation Nr: 0010117	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1956 to January 1959 and from February 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The initial determination on the veteran's claim for service 
connection for post traumatic stress disorder (PTSD) was made 
in a October 1997 rating decision.  In November 1997, the 
veteran asked that his claim be reopened.  A November 1997 
rating decision determined that new and material evidence 
adequate to reopen the claim for service connection for PTSD 
had not been submitted.  Since then, the issue has been 
characterized as whether the veteran has submitted new and 
material evidence to reopen the claim.  

The current issue is actually an appeal from an initial 
determination on the claim.  The rating decision was in 
October 1997.  The veteran's response of November 1997 was a 
timely notice of disagreement with that rating decision.  
Although the veteran used a term of art in asking that his 
claim be reopened, VA must liberally construe a veteran's 
correspondence.  It is clear that the veteran was disagreeing 
with the October 1997 rating decision and attempting to 
pursue his claim further.  He was clearly not asking to take 
on the higher evidentiary burden of presenting new and 
material evidence, while pursuing the claim. 

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  



FINDINGS OF FACT

1.  The veteran has reported training experiences involving 
parachuting and underwater entrance and egress from 
submarines.  

2.  The service personnel records verify parachute and 
underwater training.  

3.  The report of the January 1998 VA examination discussed 
the parachute and underwater experiences, apparently as the 
veteran's primary stressors.  

4.  The January 1998 VA examination diagnosed the veteran's 
psychiatric disorder as PTSD.     

5.  The veteran's claim is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

In this case, embarkation slips show the veteran was in 
Vietnam in July and August 1964.  He does report combat 
experiences; however, he primarily asserts that he has PTSD 
as the result of parachute jumps and underwater work.  He has 
submitted certificates showing both kinds of training.  The 
service personnel records show that he was awarded a 
parachutist insignia.  Such activities are consistent with 
the reconnaissance work verified by the service personnel 
records.  Thus, there is evidence of the stressor/injury in 
service.  

The January 1998 VA examination concluded with a diagnosis of 
PTSD.  That provides competent evidence of current 
disability.  

There was no Axis IV comment as to stressors and the examiner 
did not specifically state that the veteran had PTSD due to 
the specific stressors that he has alleged.  However, since 
the parachute jumps and underwater work were the only 
stressors discussed in the report, it is unclear, although it 
could be concluded that the examiner was linking the claimed 
stressors to the PTSD diagnosis.  Thus, there is evidence of 
a possible connection between the claimed stressors and the 
current disability.  

Since there is a possibility of a valid claim for service 
connection for PTSD, the claim is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As noted above, the January 1998 VA examination can be 
construed as connecting the veteran's training experiences to 
a current diagnosis of PTSD.  This connection should be 
clarified.  

The case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran 
for another comprehensive VA psychiatric 
examination. This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
clearly specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  A complete 
rationale for all opinions expressed must 
be provided.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that the 
examination report is in full compliance 
with the above directives.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) See also 
Stegall v. West,  11 Vet.App. 268 (1998). 

3.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD on a de novo basis.  The RO should 
carefully consider the benefit of the 
doubt rule and if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991). 

Thereafter, if the decision remain adverse, the veteran his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto. Then, the claims folder, if in 
order, should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional medical information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 

- 9 -


- 8 -


